Citation Nr: 0620597
Decision Date: 07/14/06	Archive Date: 09/01/06

Citation Nr: 0620597	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-08 604	)	DATE JUL 14 2006
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for colon resection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
2001.

This appeal came before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

In February 2006, the Board issued a decision on the 
veteran's several issues on appeal, including the issue of 
entitlement to a higher initial rating for colon resection.  
In that decision, the Board increased the initial rating from 
0 percent to 10 percent.  The Board also increased from 0 
percent to 10 percent the initial rating for scars from colon 
resection.

In March 2006, the veteran submitted a motion for 
reconsideration of the rating for colon resection, asserting 
that a rating higher than 10 percent was warranted under 
additional diagnostic criteria that the Board had not 
addressed.

In the present supplemental decision, the Board will address 
solely the issue of entitlement to an initial rating in 
excess of 10 percent for colon resection under the additional 
diagnostic criteria.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since separation from service, the veteran has had daily 
periods of abdominal pain and occasional episodes of severe 
abdominal pain, constituting no more than moderate symptoms 
residual to colon resection.




CONCLUSION OF LAW

The veteran's disability residual to colon resection meets 
the rating schedule criteria for a 20 percent rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7329 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in November 2001, the RO issued the veteran a 
VCAA notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection as that was the issue at that 
time.  That notice did not inform the veteran of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Despite the 
inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in the issue that the Board 
is presently deciding.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board herein grants an initial rating for colon resection 
that is higher than the rating previously assigned, although 
less than the maximum possible rating for colon resection.  
It is in the veteran's interest to allow the RO to proceed 
and effectuate the benefit granted by the Board, without 
delay for an intervening remand to provide additional notice.  
The RO can remedy any deficiency regarding the notice with 
respect to ratings and effective dates as it effectuates the 
benefit granted by the Board.  Additionally, it is clear that 
the veteran is aware of the evidence and argument necessary 
for an increased rating, given his cogent arguments in his 
reconsideration motion.  

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for Colon Resection

The veteran has been treated since 1994 for gastrointestinal 
problems.  He underwent abdominal surgeries in 1994, 1999, 
and 2000.  The surgical procedures included resection of 
portions of the colon and small intestine.  The veteran has 
ongoing abdominal pain and other symptoms.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

In the July 2002 rating decision, the RO evaluated the colon 
resection under 38 C.F.R. § 4.114, Diagnostic Codes 7319, for 
irritable colon syndrome, and 7327, for diverticulitis.  The 
Board also evaluated the disability under Diagnostic Codes 
7319 and 7327 in the February 2006 decision.  The veteran has 
asserted that the history and symptoms of his abdominal 
disorder warrant consideration under additional Diagnostic 
Codes, including 7301, for adhesions of the peritoneum, 7328, 
for resection of the small intestine, and 7329, for resection 
of the large intestine.

Under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005), 
irritable colon syndrome is evaluated as follows:

Severe; diarrhea, or alternating diarrhea 
and constipation, with more or less 
constant abdominal distress  
............................................. 30 percent

Moderate; frequent episodes of bowel 
disturbances with abdominal distress  
............................... 10 percent

Mild; disturbances of bowel function with 
occasional episodes of abdominal distress  
.................. 0 percent

Under 38 C.F.R. § 4.114, Diagnostic Code 7327 (2005), 
diverticulitis is rated as for irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.

The rating schedule at 38 C.F.R. § 4.114, Diagnostic Code 
7301, provides the following criteria for evaluating 
adhesions of the peritoneum:

Severe; definite partial obstruction 
shown by X-ray, with frequent and 
prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage  
................................. 50 
percent

Moderately severe; partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain  .................... 30 
percent

Moderate; pulling pain on attempting work 
or aggravated by movements of the body, 
or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating 
with diarrhea) or abdominal distension
   
.......................................................
........ 10 percent

Mild  
.........................................
........................ 0 percent

Under 38 C.F.R. § 4.114, Diagnostic Code 7328 (2005), 
resection of the small intestine is evaluated as follows:

With marked interference with absorption 
and nutrition, manifested by severe 
impairment of health objectively 
supported by examination findings 
including material weight loss  
.........................................
........... 60 percent

With definite interference with 
absorption and nutrition, manifested by 
impairment of health objectively 
supported by examination findings 
including definite weight loss  
.......................................... 40 percent

Symptomatic with diarrhea, anemia and 
inability to gain weight  
............................................ 20 percent

Note: Where residual adhesions constitute 
the predominant disability, rate under 
Diagnostic Code 7301.

Under 38 C.F.R. § 4.114, Diagnostic Code 7329 (2005), 
resection of the large intestine is evaluated as follows:

With severe symptoms, objectively 
supported by examination findings  
..................................... 40 
percent

With moderate symptoms  
............................. 20 percent

With slight symptoms  
................................... 10 
percent

Note: Where residual adhesions constitute 
the predominant disability, rate under 
Diagnostic Code 7301.

The veteran's service medical records indicate that the 
veteran was seen in 1994 for abdominal pain.  A barium enema 
revealed a malrotated lower intestine.  In July 1994, he 
underwent an exploratory laparotomy, with a Ladd's procedure 
for the malrotation.  In January 1999, the veteran had sudden 
onset of abdominal cramping.  He underwent another surgery, 
which revealed cecal volvulus.  The surgery included lysis of 
adhesions, and resection of portions of the ileum, cecum, and 
colon.  In 2000, the veteran was seen for abdominal pain.  
Radiology revealed a small colonic diverticulum.  He 
underwent surgery in December 2000, which included removal of 
the diverticulum, and ileocolonic anastomosis revision.

Since separation from service, the veteran has continued to 
have abdominal symptoms.  He was seen in a hospital emergency 
room for abdominal pain in April 2001 and December 2001.  
Private outpatient treatment notes from February 2002 reflect 
the veteran's report of recurrent, progressive abdominal pain 
since April 2001.  A March 2002 colonoscopy did not show any 
obstruction of the colon.  The colonoscopy revealed a polyp, 
which was removed.  The treating physician, A. A., M.D., 
stated that the veteran's periodic abdominal pain attacks 
were probably due to adhesions from the past laparotomies.  
In an August 2002 statement, Dr. A. wrote that the veteran 
was having recurrent attacks of abdominal pain.  He noted 
that the veteran had daily cramping, associated with loose 
stools, and less frequent attacks of very severe pain.  He 
indicated that the veteran's symptoms were "highly 
suggestive of recurrent partial bowel obstruction which gets 
relieved spontaneously."

On VA examination in April 2002, the veteran reported 
cramping abdominal pain associated with loose bowel 
movements, with some relief of the pain after the bowel 
movement.  He also related a history of episodes of severe 
abdominal pain.

In February 2004, the veteran was seen by F. W. S., M.D., who 
had treated the veteran in service in January 1999, and had 
performed the abdominal surgery that the veteran underwent at 
that time.  In 2004, Dr. S. noted that the veteran continued 
to have occasional episodes of abdominal pain that was 
"severely excruciating and debilitating."  Those episodes 
lasted several minutes to hours.  Dr. S. stated that the 
attacks of pain impeded the veteran's ability to fully 
function.  Dr. S. indicated that it was possible that the 
veteran's symptoms could be attributed to abdominal 
adhesions, although the symptoms did not necessarily fit 
those expected from adhesions.

In a March 2004 addendum, Dr. S. reported that he had 
reviewed the films from air contrast barium enemas of the 
veteran.  He indicated that those films did not help to 
explain the veteran's symptoms.  Dr. S. stated, "It is very 
likely that intra-abdominal adhesions are most likely the 
etiology for his intermittent disabling symptoms."

The veteran is employed as a technician for a private 
orthopedist.  That physician, D. R. D., M.D., wrote that, 
while at work in November 2004, the veteran had an 
attack of very severe, incapacitating abdominal pain that 
resolved after about 45 minutes.  Dr. D. indicated that the 
veteran had experienced other, less severe episodes of such 
symptoms previously.

In a November 2005 statement, Dr. S. noted that the veteran 
had recurrent abdominal wall spasms, with hardening in the 
area around the incision of one of his abdominal surgeries.  
Dr. S. stated that the spasms were "not infrequent," were 
significantly debilitating, and limited the veteran's daily 
activities.

In December 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.   The veteran reported 
that he had daily cramping abdominal pain.  He stated that 
the pain was relieved with a bowel movement.  He indicated 
that the pain was sometimes severe, and at those times was 
followed by loose stools.  He indicated that he had 
unpredictable episodes of extremely severe abdominal pain.  
The veteran's wife reported that she had felt the hardening 
of the area under the veteran's surgical scar when he 
experienced abdominal pain.

In March 2006, the veteran wrote that he continued to 
experience daily abdominal pain.  He indicated that he 
experienced stress and anxiety over the unpredictable nature 
of the episodes of more intense pain.

As the veteran had resection of portions of the small and 
large intestines, consideration of his colon resection under 
Diagnostic Codes 7328 and 7329 is appropriate.  There is 
sufficient evidence of adhesions that consideration under 
Diagnostic Code 7301 is warranted.

The labels resection of the large intestine and adhesions are 
both more descriptive of the veteran's disability than is 
diverticulitis.  Therefore, Diagnostic Code 7327, which in 
any case refers to other diagnostic codes for evaluation, 
does not add significant considerations to the evaluation of 
the veteran's abdominal disability.

While the veteran has loose bowel movements or diarrhea 
associated with abdominal pain, there is no indication that 
he has anemia or inability to gain weight.  Thus, his 
symptoms do not meet the criteria for a disability rating 
under Diagnostic Code 7328.

The evidence presents a picture of daily abdominal pain 
preceding bowel movements, and occasional episodes of 
extremely severe pain.  Those symptoms exceed the criteria 
for a 10 percent rating under Diagnostic Code 7301.  The 
criteria for a 30 percent rating under that code do not 
appear to be met, however, as there is no diagnostic imaging 
evidence of partial obstruction.  Although Dr. A. found that 
the veteran's symptoms were consistent with partial bowel 
obstruction, Dr. S. did not see obstruction on review of the 
veteran's barium enemas.

The veteran's symptoms of daily periods of abdominal pain, 
combined with occasional episodes of very severe pain, can 
reasonably be construed as moderate symptoms that warrant a 
20 percent rating under Diagnostic Code 7329.  Because the 
attacks of very severe pain are temporary and not frequent, 
the overall symptom picture cannot be considered severe, such 
as would warrant a 40 percent rating under that Code.

The veteran has indicated that his daily abdominal pain 
subsides following a bowel movement.  His abdominal distress 
is not so persistent as to be more or less constant.  Thus, 
his symptoms do not meet the criteria for a 30 percent rating 
under Diagnostic Code 7319.

The applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive, are not to be combined with each other.  A 
single evaluation should be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. Based on the 
regulation, separate compensable ratings for these 
disabilities are not assignable.

In this case and for the reasons discussed above, the 
veteran's disability residual to colon resection meets the 
criteria for a 20 percent rating under Diagnostic Code 7329, 
the predominant disability picture.  No further elevation is 
warranted, given the severity of the overall disability 
picture as currently demonstrated.  The evidence since 
separation from service shows sufficient consistency in the 
level of the symptoms to warrant a 20 percent rating from the 
establishment of service connection, without a need to assign 
staged ratings.  In this supplemental decision, the Board 
grants a 20 percent initial rating for the colon resection 
disability.


	ORDER

An initial rating of 20 percent for colon resection is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0604164	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  04-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a left hip 
disability. 

3.  Entitlement to an initial (compensable) evaluation for 
obstructive sleep apnea. 

4.  Entitlement to an initial (compensable) evaluation for 
colon resection. 

5.  Entitlement to an initial (compensable) evaluation for 
surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1979 to February 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not currently have a left knee 
disability that is related to active service.  

2.  The veteran has mild degenerative changes of the 
acetabulum that were first manifest during active service.  

3.  The veteran's obstructive sleep apnea has been manifest 
by the need of a breathing assistance device throughout the 
appeal, but chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or required tracheostomy are not 
shown.  

4.  The veteran's service-connected colon resection is 
manifest by frequent episodes of bowel disturbance with 
abdominal distress throughout the appeal, but diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress is not shown.  

5.  The veteran's transverse surgical scar has been manifest 
throughout the appeal by classic muscular spasm that is 
tender and painful.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Degenerative changes of the left acetabulum were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.  

3.  The criteria for a 50 percent initial evaluation for 
obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 6847 (2005).  

4.  The criteria for a 10 percent initial evaluation for 
colon resection have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7319, 7327 (2005).  

5.  The criteria for a 10 percent initial evaluation for 
transverse surgical scar have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 7804, 7805 (prior to and from August 
30, 2002) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Left Knee

There is no competent medical evidence of record indicating 
that the veteran currently has any chronic left knee 
disability.  Although October and December 1988 and January 
1989 service medical records reflect that the veteran 
complained of left knee pain, the assessments only identified 
chronic left knee pain, mild strain of the left knee, and 
left knee tendinitis.  "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  The report of an April 2002 VA 
medical examination indicates that the veteran does not 
currently have any left knee disability.  In the absence of 
any competent medical evidence indicating that the veteran 
currently has or has ever had chronic left knee disability 
and competent medical evidence indicating that he does not 
currently have any left knee disability, a preponderance of 
the evidence is against the claim for service connection for 
left knee disability.

During a personal hearing in December 2005, at pages 13 and 
14, the veteran testified that he had left knee pain when he 
ran, but he had no current treatment and had not sustained 
any injury in service.  As noted, pain alone does not 
constitute a disability and the veteran is not qualified, as 
a lay person, to offer a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Left Hip

Although an April 2002 VA X-ray report indicates that the 
veteran had normal hips, a May 2000 service X-ray report 
indicates that the veteran had slight sclerosis and 
irregularity to the acetabulum, which was suggestive of 
degenerative changes and the impression was mild degenerative 
changes.  The March 2000 service X-ray is accorded greater 
probative weight than the April 2002 VA X-ray because of the 
specific findings set forth in the report.  Therefore, a 
preponderance of the evidence supports the conclusion that 
the veteran currently has mild degenerative changes of the 
acetabulum which were first manifest during active service, 
warranting service connection for mild degenerative changes 
of the acetabulum.  

Although a March 2000 service medical record indicates an 
assessment of left hip greater trochanteric bursitis with 
iliotibial band syndrome, the report of an April 2002 VA 
medical examination indicates that the veteran does not 
currently have any bursitis of the left hip.  There is no 
other competent medical evidence indicating that the veteran 
currently has any disability of the left hip other than the 
previously acknowledged mild degenerative changes of the 
acetabulum.  All of the competent medical evidence which 
addresses the subject indicates that the veteran does not 
currently have bursitis of the left hip.  At page 16 of the 
December 2005 personal hearing the veteran indicated that he 
did not receive any current treatment for his left hip.  
Accordingly, a preponderance of the evidence is against a 
finding that the veteran currently has bursitis of the left 
hip or any other disability of the left hip other than the 
previously acknowledged mild degenerative changes of the 
acetabulum.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

These evaluations are initial ratings.  Therefore, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id., at 125.  

Obstructive Sleep Apnea

A February 2001 record reflects that the veteran received a 
CPAP breathing assistance device and a January 2004 private 
medical record reflects that the veteran required continued 
CPAP use.  During the veteran's personal hearing in December 
2005, at page 11, he testified that if he did not use his 
CPAP machine he would stop breathing at night.  

With consideration of the record which reflects that the 
veteran has had a CPAP machine since his discharge from 
service, and that he requires continued use of it, the Board 
concludes that the evidence supports a 50 percent evaluation 
for obstructive sleep apnea under Diagnostic Code 6847 of the 
Rating Schedule based on the veteran's required use of a 
breathing assistance device such as a CPAP machine.  However, 
a preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 6847 because there is no 
competent medical evidence indicating that the veteran 
experiences chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or that he has required a 
tracheostomy.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein.  

Colon Resection

The veteran's service-connected colon resection has been 
evaluated under the provisions of Diagnostic Code 7319 of the 
Rating Schedule.  An August 2002 letter from a private 
physician reflects that the veteran experiences definite 
frequent disturbance of bowel function and abdominal 
distress.  During the December 2005 personal hearing, at 
pages 3 and 4, the veteran testified that he had daily 
constant pain, stools that were loose, firm, as well as soft, 
and no alternating diarrhea or constipation.  This evidence 
warrants the assignment of a 10 percent evaluation based on 
moderate irritable colon syndrome where the veteran has 
frequent episodes of bowel disturbance with abdominal 
distress.  However, a preponderance of the evidence is 
against an evaluation that is higher because the veteran is 
not shown to have severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  Rather, a preponderance 
of the evidence indicates that he does not have constant 
diarrhea or alternating diarrhea and constipation with 
constant abdominal distress.  

Surgical Scars

The veteran's surgical scars have been evaluated as 
noncompensably disabling under Diagnostic Code 7805 of the 
Rating Schedule prior to and from August 30, 2002.  
Diagnostic Code 7805 prior to and from August 30, 2002, 
essentially provides that a scar will be rated on limitation 
of the part affected.  Diagnostic Code 7804, prior to and 
from August 30, 2002, essentially provides that a 10 percent 
evaluation will be assigned for a scar that is painful on 
examination.  

Although the April 2002 VA medical examination as well as the 
veteran's testimony during the personal hearing in December 
2005, at page 9, indicate that the scars on his abdomen are 
not painful to the touch, the veteran has testified and a 
November 2006 (sic) letter from Dr. Shuler, M.D., a private 
physician, reflects that the veteran experiences a spasm of 
the abdominal wall with hardening in the area above and below 
a transverse scar.  The veteran has indicated that following 
this spasm there is pain for a couple of days, effectively 
causing the scar to be painful.  

With consideration of competent medical evidence identifying 
the muscle spasm, as well as the veteran's testimony, the 
Board concludes that the spasm around the transverse scar may 
be rated by analogy to the scar being painful, thus 
warranting a 10 percent evaluation under Diagnostic 
Code 7804.  Therefore, a 10 percent evaluation for a painful 
transverse scar is warranted.  A preponderance of the 
evidence is against a higher evaluation under Diagnostic 
Code 7805 because the evidence does not show that the scar 
affects the function of any part.

III.  Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, this 
requirement was satisfied by a November 2001 letter to the 
veteran.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process by 
the November 2001 letter as well as letters in February 2004 
and January 2005 and statements of the case in January 2004 
and January 2005 and a December 2004 supplemental statement 
of the case, all of which provided the veteran with VCAA 
implementing regulations.  

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
treatment records pertinent to his claims, effectively 
informing him that he should submit any evidence that he had 
that was relevant.  He was informed of the information and 
evidence that was of record and what was necessary to 
substantiate his claims.  He was also informed of what 
information VA would attempt to provide and what he was 
expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

With respect to the VA's duty to assist, service medical 
records and private treatment records have been obtained.  
The veteran has been afforded a VA examination and a personal 
hearing.  In February 2004 the veteran submitted a statement 
indicating that he had no additional relevant medical 
evidence to submit.  At the time of the December 2005 
personal hearing he submitted additional private medical 
evidence and waived RO consideration of the same.  The Board 
finds that the record on appeal is sufficient for a decision 
on the claims decided herein.  38 U.S.C.A. § 5103A.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disability is denied.  

Service connection for degenerative changes of the left 
acetabulum is granted.  

An increased initial evaluation of 50 percent for obstructive 
sleep apnea is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased initial evaluation of 10 percent for colon 
resection is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased initial rating of 10 percent for a transverse 
surgical scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs






094385974060508      1262265    06-13280


DOCKET NO. 04-08 973                        DATE MAY 08 2006

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C, to include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1966 to July 1968. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the veteran's claims of entitlement to service connection for hepatitis C and PTSD.

It is noted that in April 2003 the veteran requested a hearing before the Board but that he effectively withdrew this request in February 2004.

The issue of entitlement to service connection for PTSD is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.

FINDING OF FACT

The veteran's hepatitis C is not related to active military service.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service, to include as due to Agent Orange exposure. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recently the United States Court of Appeals for Veterans Claims (hereinafter the Court) issued a decision which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five

- 2 



elements of a service connection claim, which include: I) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

The Court held that upon receipt of an application for service connection VA is required by law to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. See Dingess/Hartman, slip op. at 14. The Court held that such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide. Further, VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2005).

That said, in March 2002 (and prior to the initial adjudication of these claim) the RO sent the veteran a letter that informed him of the evidence necessary to establish service connection for hepatitis C, what evidence they would obtain and what evidence he should submit. This letter also, essentially, requested that he provide any medical evidence in his possession that pertained to this claim.

The Board finds that the notice requirements set forth have been met, because while the veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date - i.e. the latter two elements of service connection, noted above - with respect to the claim on appeal, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernardv. Brown, 4 Vet. App. 384, 394 (1993). In this regard, the Board concludes

- 3 



herein that the preponderance of the evidence is against the veteran's claim for service connection for hepatitis C, and as such, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

Regarding the VA's duty to assist claimants, it is noted that the veteran's service medical records, VA outpatient medical records, and private medical records have been associated with the claims file. The veteran was afforded a VA liver, pancreas, and gall bladder examination. The veteran was asked to advise VA if there was any other information or evidence he considered relevant to his claim so that VA could help him by getting that evidence. He was also advised what evidence VA had requested, and notified in the statement of the case what evidence had been received. There is no indication that any pertinent evidence was not received. Thus, VA's duty to assist has been fulfilled.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that the veteran served in Vietnam from January 1967 to January 1968. The veteran was awarded the National Defense Service Medal, a Vietnam Service Medal, a Vietnam Campaign Medal, and 2 O/S Bars.

In a February 2003 statement, the veteran asserted that his hepatitis C should be service-connected because he was exposed to Agent Orange while in Vietnam. VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases. 38 C.F.R. §§ 3.307, 3.309. But hepatitis C is not one of the listed diseases. 38 C.F.R. § 3.309. The veteran is not entitled to presumptive service connection.

Notwithstanding the foregoing, a veteran is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). In order to establish direct service connection for a

- 4 



claimed disorder, including hepatitis e, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis e include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades. See Veterans Benefits Administration All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998).

Service medical records are negative for any diagnoses or treatment of hepatitis C. Private medical records from March 2000 indicate a hepatitis C diagnosis. VA medical records from February 2000 to November 2002 confirm the hepatitis C diagnosis. A September 2000 VA outpatient record noted the veteran had been diagnosed with hepatitis e for 10 years. At an October 2000 VA hepatitis e clinic, the veteran reported the following risk factors: intravenous drug use from 1975-1988; intranasal cocaine use from 1975-1988; possible needle injury or exposure to blood while a medic from 1967 to 1968; and multiple sex partners. The veteran noted that he was first diagnosed with hepatitis C in 1989.

A July 2003 VA liver, gall bladder, and pancreas examination was conducted. The veteran reported that he had been exposed to victims' blood as a combat medic in Vietnam. The veteran reported that he had used intravenous drugs, intranasal cocaine, and alcohol from 1972 to 1989. He had no history of tattoos, blood transfusions, body piercing, promiscuous sex, or excessive alcohol use. The examiner diagnosed hepatitis C and noted risk factors of possible exposure to blood during military service as a combat medic and intravenous drug use. The examiner initially opined that it was impossible to determine the source of infection, but that it was likely from the veteran's intravenous drug use. An addendum to the examination, apparently completed after a lab profile was conducted, noted that the veteran's HCV genotype was commonly found in the USA, rather than in Southeast

- 5 



Asia. The examiner therefore opined that it was as likely as not that the veteran contracted hepatitis C in America after service in Southeast Asia.

The Board notes there is a current diagnosis of hepatitis C. The veteran's service medical records, however, are negative for any diagnosis or treatment of hepatitis. Hepatitis C was diagnosed in 1989, over twenty years after service discharge. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection). No competent medical evidence of record relates the veteran's hepatitis C to service. Furthermore, although the veteran was a combat medic during his time in Vietnam, and had possible exposure to needle injury and/or victims' blood, the veteran reported several postservice risk factors: intravenous drug use, intranasal cocaine use, and multiple sex partners. The VA examiner opined that due to the veteran's HCV genotype, it was more likely than not that he contracted hepatitis C in America, after service, and not during service in Southeast Asia. The Board accords probative value to this opinion, because it is factually and medically well-supported. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include physician's access to the claims file and the thoroughness and detail of the opinion). The veteran is not entitled to service connection for hepatitis C.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the veteran's claim, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hepatitis C is denied.

- 6 



REMAND

The veteran also claims service connection for PTSD. Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(t). A diagnosis of PTSD must conform to the criteria of Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 4.125.

Various VA outpatient progress and psychiatric notes from September 2000 through September 2002, note a PTSD diagnosis without actually making a diagnosis.

In an April 2002 PTSD stressor statement, the veteran stated that he was a medic assigned to the 3rd Squadron, 4th Cavalry, 25th Infantry Division. The veteran. asserted that a soldier that he saw twice at the dispensary was killed in the field. The veteran asserted that his first time in the field, he saw a soldier fall 50 feet from a helicopter and bounce several times. The veteran stated that he felt he did not do his part while in Vietnam because he did not go onto the field on a regular basis, went AWOL to avoid going back in the field, was caught and sent home, and has always felt guilty.

An August 2003 VA psychology evaluation was conducted. The veteran reported three inservice stressors. First, he reported that while at Cu Chi, 25th Infantry Division headquarters, the veteran ran sick call. A soldier he treated twice was killed and the veteran felt helpless. Second, while out on exercise with an armed cavalry unit with a squad of helicopters, the veteran saw a man fall to the ground while rapelling down from the helicopter. The veteran could not save him. Third, while the veteran was visiting another unit, the Viet Cong started to mortar the position, he warned others, and then ran to bunker with another soldier who then "cracked up." The veteran felt helpless. The psychologist noted that the complaints were significant for several DSM-IV PTSD criteria.

- 7



Psychological testing appeared to indicate that the veteran did not have PTSD. The psychologist concluded that

[The veteran's] presentation at interview and history are not indicative of Posttraumatic Stress Disorder symptoms resulting from a traumatic event. Veteran's psychological testing results indicate the possibility of mild P.T.S.D. syndrome. Veteran's difficulties in functioning could be related to his traumatic experiences, but he does seem to have compensated well from mild combat related symptoms. . .. Veteran could benefit from extensive evaluation of pattern of. . . PTSD as per current providers at VAMC - Painesville CBOC and private therapist in New York if possible.

In a February 2004 letter, the veteran's private therapist opined that that the veteran had PTSD, but there was no actual diagnosis.

In light of the above, it is the Board's determination that the August 2003 VA psychology evaluation report is insufficient upon which to base an appellate decision. The opinion is confusing regarding whether there is a PTSD diagnosis and whether it is based on the veteran's alleged inservice stressors. A service connection claim requires a diagnosis in accordance with 38 C.F.R. § 4.125(a) and a link, established by medical evidence, between current symptoms and an in-service stressor. The nexus opinion must be clarified so that the Board may determine if service connection is warranted.

The Board also notes that additional evidence was forwarded to the Board in April 2005 after the veteran's case was certified on appeal. See 38 C.F.R. §§ 19.37, 20.1304 (2005). The evidence was comprised of a statement from the veteran regarding his alleged combat service and inservice stressors. There is no evidence of record showing that the veteran submitted a waiver of the RO's consideration of such evidence. See 38 C.F.R. § 20.1304(c). Because the statement is potentially

- 8 



relevant, and the RO has not considered the evidence in conjunction with the current appeal, a remand is required. See 38 C.F.R. § 19.37.

Accordingly, the case is remanded for the following actions:

1. The RO must arrange for the veteran to undergo VA examination, by a psychiatrist, at an appropriate VA medical facility. The entire claims file, to include the summary report of the alleged stressors, must be made available to the psychiatrist in conjunction with this examination, and the examination report must include discussion of his documented medical history and assertions. The veteran must be asked to present a detailed account of his inservice combat stressors and the examiner must be instructed that the veteran's stressor accounts described above must be considered for the purpose of determining whether the veteran has PTSD for service connection purposes. All indicated studies and tests (to include psychological testing, if deemed appropriate) should be accomplished (with all findings made available to the examining psychiatrist prior to the completion of his or her report), and all clinical findings should be reported in detail. The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the veteran's alleged combat-related stressors were sufficient to produce PTSD; and (2) whether there is a link between the current PTSD and one or more of the aforementioned stressors if one or more are found sufficient to produce PTSD by the examiner. Specifically, any diagnosis must be made in

- 9 



accordance with the criteria of Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 4.125. If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

2. The RO must notify the veteran that it is his responsibility to report for any scheduled examination and. to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2005). In the event that the veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.

4. After the above has been completed, the RO must readjudicate the veteran's claim for entitlement to service connection for PTSD. The RO must take into consideration any and all evidence that has been added to the record since its last adjudicative action, including the veteran statement submitted in April 2005. If any benefit sought on appeal remains denied, the veteran must be provided a Supplemental Statement of the Case. The veteran and his representative must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

- 10



No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

- 11 



